 1   Jeff Silvestri, Esq. (NSBN 5779)
     Tara U. Teegarden, Esq. (NSBN 15344)
 2   MCDONALD CARANO LLP
     2300 West Sahara Avenue, Suite 1200
 3   Las Vegas, Nevada 89102
     Telephone: (702) 873-4100
 4   Facsimile: (702) 873-9966
     jsilvestri@mcdonaldcarano.com
 5   tteegarden@mcdonaldcarano.com

 6   Attorneys for Defendants Lincoln Financial
     Advisors Corporation and Lincoln Financial
 7   Securities Corporation

 8
                                UNITED STATES DISTRICT COURT
 9
                                         DISTRICT OF NEVADA
10

11   BRIGHTHOUSE LIFE INSURANCE                         Case No.: 2:21-cv-01078-JCM-VCF
     COMPANY; and BRIGHTHOUSE
12   SECURITIES, LLC,
                                                        STIPULATION AND ORDER
13                                                      FOR EXTENSION OF TIME FOR
                           Plaintiffs,
                                                        DEFENDANTS, LINCOLN FINANCIAL
14                                                      ADVISORS CORPORATION AND
     v.                                                 LINCOLN FINANCIAL SECURITIES
15                                                      CORPORATION TO FILE
     GEORGE SCHMIDT, JR.; LINCOLN                       RESPONSIVE PLEADING TO
16   FINANCIAL ADVISORS CORPORATION;                    COMPLAINT
     and LINCOLN FINANCIAL SECURITIES
17                                                      (First Request)
     CORPORATION,
18
                       Defendants.
19

20

21          The parties, by and through their undersigned counsel, hereby stipulate and agree that the

22   deadline for Defendants, Lincoln Financial Advisors Corporation and Lincoln Financial Securities

23   Corporation (collectively, “Defendants”) to answer or otherwise respond to Plaintiffs Brighthouse

24   ...

25   ...

26   ...

27   ...

28   ...
 1   Life Insurance Company and Brighthouse Securities, LLC’s (collectively “Plaintiffs”) Complaint

 2   (ECF No. 1) shall be extended to and including July 30, 2021.

 3          DATED: June 29, 2021.

 4    SKANE MILLS LLP                                 McDONALD CARANO LLP
 5

 6    By: /s/ Sarai L. Brown                          By: /s/ Jeff Silvestri
         Sarai L. Brown, Esq. (NSBN 11067)                Jeff Silvestri, Esq. (NSBN 5779)
 7       1120 Town Center Drive, Suite 200                Tara U. Teegarden, Esq. (NSBN 15344)
         Las Vegas, Nevada 89144                          2300 West Sahara Avenue, Suite 1200
 8       sbrown@skanemills.com                            Las Vegas, Nevada 89102
                                                          jsilvestri@mcdonaldcarano.com
 9                                                        tteegarden@mcdonaldcarano.com
          Attorneys for Plaintiffs Brighthouse Life
10        Insurance Company and Brighthouse 13                Attorneys for Defendants Lincoln
          Securities, LLC                                     Financial Advisors Corporation and
11                                                            Lincoln Financial Securities
                                                              Corporation
12

13                                                     IT IS SO ORDERED.

14

15                                                     UNITED STATES MAGISTRATE JUDGE
16
                                                                      6-30-2021
17                                                     DATED:
18

19

20

21

22

23

24

25

26

27

28


                                                Page 2 of 2
